Order unanimously reversed, without costs, defendant’s motion granted and complaint dismissed; plaintiff’s cross motion denied. Memorandum: The record establishes that defendant Rome Hospital and Murphy Memorial Hospital is not an independent corporation but a department of the City of Rome. The hospital was improperly named, therefore, as a party defendant and service of process on its administrator failed to supply timely jurisdiction over the City of Rome. Furthermore, the record does not establish that the City of Rome had notice of the application to file a late notice of claim pursuant to section 50-e of the General Municipal Law, and Special Term erred therefore in granting plaintiff’s cross motion. (Appeal from order of Oneida Supreme Court—notice of claim.) Present—Dillon, P. J., Cardamone, Simons, Doerr and Moule, JJ.